Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
1. This action is responsive to the applicationreply filed on May 18, 2022.

2. Claims 1-3, 6-14, and 16 have been examined. 

Claim Interpretation
3. The specification of the present case defines:

   [0016] In particular, a deviation of the environmental influence from an expected reference can be identified by carrying out the comparison between the state data and the sensor data. Such a deviation of the environmental influence can occur for example if boundary conditions of the environmental influence which are accounted for outside the automation system change. In such a case, it is not necessary to detect an impairment of the integrity. However, it would also be possible for such a deviation of the environmental influence from the reference to occur on account of, for example, unauthorized hacking of the integrity of the automation system. The unauthorized hacking can then be ascertained by monitoring the deviation.

	Accordingly, the feature  an environmental influence of the indusial automation system   has been interpreted as integrity measurment of the industrial automation system.

4. The feature state data has been interpreted as past or current state data, which may be reference data to be compared with the environment influence.

5. The feature sensor data and control data, which describes and brings out the environment influence (line 4 and line 7 of claim 1) have been interpreted as the environment influence data.


Response to Arguments
6. Remarks, pages 7-9: Mixer does not disclose claims 1, 14, and 16.

Examiner respectfully disagrees with Applicant’s arguments. Mixer fully discloses a method, a control unit, and a program comprising: 
obtaining state data of an industrial automation system, wherein the state data describes an operating state of the industrial automation system (the reference data in 0086, block 1112 and related text;  0092, block 1208 and related text;  0098, block 1312 and related text;  0104, block 1410 and related text); 
obtaining sensor data describing an environmental influence of the industrial automation system; obtaining control data for one or a plurality of actuators of the industrial automation system which bring about the environmental influence (the integrity measurements of the industrial automation system in FIG.11, blocks 1106-1108 and related text;  FIG.12, blocks 1204-1206 and related text;  FIG.13, blocks 1306-1308 and related text;  FIG.14, blocks 1406-1408 and related text); and 
carrying out a comparison between the state data, the sensor data, and the control data (0086, block 1112 and related text;  0092, block 1208 and related text;  0098, block 1312 and related text;  0104, block 1410 and related text)
using a model to output a result signal indicative of a probability of an impairment to an integrity of the industrial automation system (a model with a probality of 0% and a probability of 100%, either integrity measuremetns match or not; 0086, block 1112 and related text;  0092, block 1208 and related text;  0098, block 1312 and related text;  0104, block 1410 and related text);  
wherein the comparison takes account of a deviation of the environmental influence from a reference obtained on a basis of the model (FIG.11, blocks 1110-1118 and related text;  FIG.12, blocks 1210-1214 and related text;  FIG.13, blocks 1312-1320 and related text;  FIG.14, blocks 1408-1418 and related text).


Allowable Subject Matter
7. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 8 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The method as claimed in claim 5, further comprising: obtaining reference state data of the industrial automation system in a learning phase, wherein the reference state data describe the operating state of the industrial automation system, obtaining reference sensor data in the learning phase, wherein the reference sensor data describe the environmental influence of the industrial automation system, determining an empirical model of the environmental influence on a basis of carrying out a comparison between the reference state data and the reference sensor data; and determining the reference on a basis of the empirical model,” which are not found in the prior art of record.
Incorporating claim 8 into claims 1, 14, and 16 would put the case in condition for allowance.
Claim 9 depends on claim 8 and is also allowable.


Claim Rejections – 35 USC §102
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9. Claims 1-3, 6, 10, 11, 13, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0359866 to Mixer (hereafter “Mixer”).

Claim 1. 
Mixer discloses a method, comprising:
obtaining state data of an industrial automation system, wherein the state data describes an operating state of the industrial automation system (the reference data in 0086, block 1112 and related text;  0092, block 1208 and related text;  0098, block 1312 and related text;  0104, block 1410 and related text); 
obtaining sensor data describing an environmental influence of the industrial automation system; obtaining control data for one or a plurality of actuators of the industrial automation system which bring about the environmental influence (the integrity measurements of the industrial automation system in FIG.11, blocks 1106-1108 and related text;  FIG.12, blocks 1204-1206 and related text;  FIG.13, blocks 1306-1308 and related text;  FIG.14, blocks 1406-1408 and related text); and 
carrying out a comparison between the state data, the sensor data, and the control data (0086, block 1112 and related text;  0092, block 1208 and related text;  0098, block 1312 and related text;  0104, block 1410 and related text)
using a model to output a result signal indicative of a probability of an impairment to an integrity of the industrial automation system (a model with a probality of 0% and a probability of 100%, either integrity measuremetns match or not; 0086, block 1112 and related text;  0092, block 1208 and related text;  0098, block 1312 and related text;  0104, block 1410 and related text);  
wherein the comparison takes account of a deviation of the environmental influence from a reference obtained on a basis of the model (FIG.11, blocks 1110-1118 and related text;  FIG.12, blocks 1210-1214 and related text;  FIG.13, blocks 1312-1320 and related text;  FIG.14, blocks 1408-1418 and related text).

Claim 2. 
Mixer discloses the method as claimed in claim 1, wherein the state data comprise a state of operating software of the industrial automation system (0045).

Claim 3. 
Mixer discloses the method as claimed in claim 1, wherein the state data comprise at least one element of:
a component registration of a multiplicity of active components of the industrial automation system (0075, 0078, 0084);
a component activity of a multiplicity of components of the industrial automation system (0019-0021);
an error state of operating software of the industrial automation system;
a parameter of a communication interface of the industrial automation system; and
a resource allocation of computer hardware of the industrial automation system.

Claim 6. 
Mixer discloses the method as claimed in claim 1, further comprising: determining the reference on the basis of the model and as a function of the state data (0023).

Claim 10. 
Mixer discloses the method as claimed in claim 1, comprising: monitoring the operation of a further industrial automation system, determining the reference on a basis of monitoring the operation of the further industrial automation system (0041, 0042, 0056, 0065).

Claim 11. 
Mixer discloses the method as claimed in claim 1, wherein carrying out the comparison comprises carrying out an anomaly detection of sensor data correlated with the state data (0019, 0052).

Claim 13. 
Mixer discloses the method as claimed in claim 1, further comprising: depending on the monitoring, outputting a warning via a user interface and/or transferring operation of the industrial automation system into a protection state (0029, 0032, 0060).

Claim 14.
Claim 14 is a control unit version, which recite(s) the same limitations as those of claim 1, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 14.

Claim 16.
Claim 16 is a computer program version, which recite(s) the same limitations as those of claim 1, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 16.


Claim Rejections – 35 USC §103
10. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mixer in view of US 2009/0319060 to Wojsznis et al. (hereafter “Wojsznis”).

Claim 7. 
Mixer does not disclose the method as claimed in claim 6, wherein the model is a the predefined deterministic model and as a function of the state data indicates a plausibility range of the sensor data.
However, Wojsznis further discloses the model is a the predefined deterministic model and as a function of the state data indicates a plausibility range of the sensor data (0104).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wojsznis’ teaching into Mixer‘s teaching.  One would have been motivated to do so to define maximum/minimum change values as suggested by Wojsznis.



12. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mixer in view of US 2008/0155522 to Thresh (hereafter “Thresh”).

Claim 12. 
Mixer does not disclose the method as claimed in claim 1, further comprising: depending on the monitoring, creating a log file that correlates a status of the monitoring with serial numbers of products of the industrial automation system.
However, Thresh further discloses depending on the monitoring, creating a log file that correlates a status of the monitoring with serial numbers of products of the industrial automation system (0023).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Thresh’s teaching into Mixer‘s teaching.  One would have been motivated to do so to provide details for customer support as suggested by Thresh.


Conclusion
13. THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not  mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

14. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192